Citation Nr: 1511076	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-17 849	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for service-connected posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from November 1966 to November 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In August 2014, the Board reopened service connection for left foot subtalar arthritis and denied the appeal on the merits and remanded the initial rating appeal for PTSD to obtain treatment records for PTSD with subsequent readjudication of the appeal.  


FINDING OF FACT

On February 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on February 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  See February 2015 correspondence.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


